*475ON MOTION FOR REHEARING AND MOTION FOR REHEARING EN BANC
PER CURIAM.
We deny the motion for rehearing and rehearing en banc of our February 24, 1993, denial of petitioners’ request for a writ of mandamus/certiorari. See Ronbeck Construction Co. v. Savanna Club, 592 So.2d 344 (Fla. 4th DCA 1992), and Lindsey v. Sherman, 402 So.2d 1349 (Fla. 4th DCA 1981). We note conflict with Hobbs v. Florida First National Bank, 480 So.2d 153 (Fla. 1st DCA 1985), Valiante v. Allstate Insurance, 462 So.2d 590 (Fla. 2d DCA 1985), and Spring v. Ronel Refining, 421 So.2d 46 (Fla. 3d DCA 1982).
HERSEY, DELL and POLEN, JJ., concur.